Title: To James Madison from Daniel Clark, 20 June 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 20 June 1803
Your Letter of the 4th. April with its inclosure from Monsr. Pichon to the Colonial Prefect of Louisiana reached me on the 4th. Inst. and was handed immediately to him according to your desire. It is a fortunate circumstance that the affair of the deposit was settled without any interposition on his part, as he would not have failed to make a bad use of it, if we may judge either from his Language or actions, and I apprehend worse may be feared from him if ever he is invested with authority.
I am not certain whether I rightly comprehend your meaning “of keeping an account as exact as possible of the amount of all payments exacted from our Citizens in violation of the Treaty,” whether by it, is meant simply an allusion to the duty of 3 ⅌ Ct. exacted on money deposited, an account of which has been forwarded to you; or that it should comprehend all payments whatever made by our Citizens to procure Liberty to land their Produce during the suspension of our right of deposit. If this latter, it will be impossible to attain the end proposed, as the payments in this case made, seldom entered into the Treasury, but were given by way of douceur to obtain leave to Land Cargoes of Produce where danger was to be apprehended from their continuing longer on the River in the frail Craft of the Country. Examples of this kind were frequent when shipping was not to be procured, or when it oftner happened, that the grower of the Produce could not find a purchaser & for want of other resources, could not himself become the shipper of it to a foreign market, and more than once whole Cargoes were lost by being denied permission to have them landed, tho application was made for the purpose & the reality of the Danger proved. To the actual Losses on the River in consequence of the suspension, must be added the far greater ones of the loss of a market & fall in value of our Commodities which the owners were forced to sell while afloat at any Price offered for them, and the embarrassments which took place in consequence must be far greater than you have an Idea of. These were but partially remedied by the number of shipping in Port, as they could only carry off the Produce when once disposed of, but afforded no assistance to the Planter who lay at the mercy of the Ship Owner or Speculator, who seeing his advantage made the most of it. Thus Cotton for instance seldom sold at more than 13 to 14 dollars ⅌ Ct. during the suspension of deposit, & on the right being restored rose to 17 & 18, and Flour which sold at 4 ⅌ Barrel rose to 6 in consequence of the safety thereby afforded to Property. If a Compensation for these Losses in a mercantile View only is ever demanded of the Crown of Spain, it ought to be on a large Scale, say at least half the Value of the Exports of a Year from the whole of our Western Country, so as to admit of paying by our Government, any Claim the parties injured by the suspension might demand, without which it would I think be imprudent to awaken Expectation by calling for an account of Losses from Individuals who under the Idea that they must look upon them as a Sacrifice to the general Interest, and that our Government might not think it prudent to insist on reparation for them, have I believe almost generally neglected taking the necessary Precautions to substantiate the damages they have sustained. Under this impression I shall carefully avoid mentioning the circumstance until I hear again from you; but should an Application be made to me to register Claims in consequence of Losses sustained, I shall do it & leave the party to follow such method as he may think proper to obtain redress. In hopes of hearing from you to direct my Conduct on the occasion I remain with Sentiments of respect & Esteem Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by Wagner as received 14 Aug.



   
   Letter not found but calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:477. JM did, however, enclose a letter from Pichon to Laussat in his letter to Clark of 19 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:536).



   
   See, for example, Clark to JM, 22 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:330–31). Clark further described this duty in his letter to JM of 27 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:551–55).


